ORDER

This Court having considered the Joint Petition to Suspend Respondent for Sixty (60) Days filed by the Attorney Grievance Commission of Maryland, Petitioner, and Arnold B. Schweizer, Respondent, it is this 23rd day of June, 1999,
*284ORDERED by the Court of Appeals of Maryland that Arnold B. Schweizer be, and he hereby is, suspended from the practice of law for a period of sixty (60) days, effective August 2,1999; and it is further
ORDERED that effective August 2, 1999, the Clerk of this Court shall strike the name of Arnold B. Schweizer from the register of attorneys in this Court and, pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State; and it is further
ORDERED that upon conclusion of his suspension, Respondent’s practice as to the use and management of his operating and attorney trust accounts shall be monitored for a period of one year by Gregory C. Powell, Esquire, who is to submit monthly reports to Bar Counsel for six months and quarterly reports thereafter; and it is further
ORDERED that as a condition of Respondent’s reinstatement from suspension, he shall pay to the Attorney Grievance Commission of Maryland, prior to the termination of his suspension, the sum of $679.75 for its costs incurred in investigating and prosecuting this matter.